Case 1:18-cv-00966-CFC-CJB Document 185 Filed 06/20/19 Page 1 of 19 PageID #: 5541




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

  VLSI TECHNOLOGY LLC,                    )
                                          )
                       Plaintiff,         )      C.A. No. 18-966 (CFC)
                                          )
                v.                        )
                                          )      REDACTED -
  INTEL CORPORATION,                      )      PUBLIC VERSION
                                          )
                       Defendant.         )

               LETTER TO THE HONORABLE COLM F. CONNOLLY
            FROM JEREMY A. TIGAN REGARDING DISCOVERY DISPUTE

                                              MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                              Jack B. Blumenfeld (#1014)
                                              Jeremy A. Tigan (#5239)
                                              1201 North Market Street
                                              P.O. Box 1347
                                              Wilmington, DE 19899
                                              (302) 658-9200
  OF COUNSEL:                                 jblumenfeld@mnat.com
                                              jtigan@mnat.com
  William F. Lee
  Dominic E. Massa                            Attorneys for Defendant Intel Corporation
  Joseph J. Mueller
  Jordan L. Hirsch
  Alexandra Amrhein
  Kevin Goldman                               S. Calvin Walden
  WILMER CUTLER PICKERING                     Olga Musayev
   HALE AND DORR LLP                          WILMER CUTLER PICKERING
  60 State Street                              HALE AND DORR LLP
  Boston, MA 02109                            7 World Trade Center
  (617) 526-6000                              250 Greenwich Street
                                              New York, NY 10007
  Gregory H. Lantier
  Amanda L. Major                             (212) 295-6359
  Richard A. Crudo
  WILMER CUTLER PICKERING                     Arthur W. Coviello
   HALE AND DORR LLP                          WILMER CUTLER PICKERING
  1875 Pennsylvania Avenue NW                  HALE AND DORR LLP
  Washington, DC 20006
  (202) 663-6000                              950 Page Mill Road
                                              Palo Alto, CA 94304
                                              (650) 858-6069
  Original Filing Date: June 13, 2019
  Redacted Filing Date: June 19, 2019
Case 1:18-cv-00966-CFC-CJB Document 185 Filed 06/20/19 Page 2 of 19 PageID #: 5542




  Dear Judge Connolly:
          Defendant Intel Corporation respectfully submits this letter outlining the discovery issues
  it intends to raise during the June 18, 2019 discovery hearing.
  I.        Introduction
          VLSI filed this patent infringement suit nearly a year ago and Intel has already produced
  more than 1.5 million pages of damages-related documents. Nevertheless, VLSI has refused to
  provide any meaningful disclosure of its damages case. VLSI refuses to provide: (1) any
  indication of the damages methodology or theory it will ultimately pursue; (2) the facts it will
  rely on to support its damage claim; or (3) any information about the amount of damages it will
  seek. Instead, VLSI argues that it can withhold all of this information until it submits damages
  expert reports. VLSI’s attempt to conceal its damages case is directly contrary to the purpose of
  Rule 26 (i.e., to allow the court and the parties to efficiently manage the case and focus fact
  discovery on the evidence and theories that will be presented at trial), prejudices Intel by
  impairing its ability to develop evidence during fact discovery that it can use to rebut VLSI’s
  damages case, and is contrary to Rule 26(a)(1)(A)(iii), which expressly requires a damages
  computation during fact discovery. Intel requests an order compelling VLSI to provide its
  damages methodology, the facts it will rely on to show damages, and a damages computation.
  II.       VLSI Refuses to Provide Basic Information Regarding Its Damages Case
          Before filing this case, VLSI sued Intel in the Northern District of California. Just as it
  does now, VLSI refused in that case to meaningfully articulate its damages positions by
  explaining the underlying theories and evidentiary support. VLSI submitted initial damages
  contentions in N.D. Cal. in which it demanded up to $5.4 billion—more than double the largest
  damages award in the history of U.S. patent litigation. But VLSI refused to explain how it
  calculated this number and would not identify any facts that supported its demand for billions of
  dollars. Intel filed a motion to compel and, on October 24, 2018, the N.D. Cal. court granted
  Intel’s motion in full and ordered VLSI to “describe with specificity the bases for its damages
  claim,” including “each specific damages theory that VLSI intends to pursue,” “[a]ll facts known
  to VLSI that support each such damages theory,” and “[a]ll calculations known to VLSI on
  which VLSI bases each such damages theory.” VLSI Tech. v. Intel Corp., No. 5:17-cv-05671
  (N.D. Cal. Oct. 24, 2018) (ECF No. 172) (attached as Ex. 1).1
          Intel served a damages contention interrogatory early in this case to learn whether VLSI
  would make a similarly unreasonable damages demand here. Intel’s Interrogatory No. 12, served
  on December 5, 2018, requested that VLSI: “Identify and explain all damages that VLSI claims
  it has suffered or will suffer as a consequence of Intel’s actions and all facts that support this
  contention, including the quantity of damages that [it] contend[s] are appropriate and the
  methodology that [it] contend[s] should be used to calculate damages.” Despite Intel’s multiple
  requests over the past six months, VLSI has refused to provide this information:
           VLSI refuses to identify the damages theory it will pursue, instead listing more than

  1
    The N.D. Cal. case was stayed in March 2019 pending resolution of IPRs challenging many of
  the asserted patents. Before the stay, however, VLSI submitted new contentions in which it
  increased its damages demand to an even higher number—up to $7.1 billion—and, in violation
  of the N.D. Cal. order, again refused to explain its methodology or provide supporting facts.
Case 1:18-cv-00966-CFC-CJB Document 185 Filed 06/20/19 Page 3 of 19 PageID #: 5543




             twenty theories that it “may” use, effectively leaving Intel with no information about the
             theory VLSI will actually use, and therefore no indication of what factual information
             Intel needs to pursue during fact discovery to rebut that theory. VLSI Response to
             Interrogatory No. 12 (attached as Ex. 2) at 103-206.2
            VLSI fails to identify factual support for its damages claim, instead asserting without any
             facts that
                        Over a span of 85 pages in its Interrogatory response, VLSI then block cites
             more than 120,000 pages of documents without any discussion. Ex. 2.
            VLSI refuses to provide any damages number. See Ex. 2; see also May 13, 2019 Letter
             from Abernethy to Coviello (Ex. 3) at 2 (refusing to provide “alleged royalties”).
          VLSI asserts that it can withhold any indication of the methodology it will ultimately use
  to try to calculate damages, the facts that allegedly support its damages case, and the amount of
  damages it will seek until fact discovery is over. Ex. 2 at 102.
  III.       VLSI Should Be Required to Provide a Full Response to Interrogatory No. 12
             VLSI’s refusal to provide a full response to Interrogatory No. 12 is improper.
          First, VLSI’s refusal to provide information regarding its damages case inhibits effective
  case management and is contrary to the purpose of discovery. Rule 26 was designed to allow the
  court and the parties to narrow and focus discovery on issues the parties will actually pursue.
  VLSI’s refusal to disclose its damages case prevents this. For example, if VLSI is not required
  to identify which of the more than twenty damages theories listed in its response to Interrogatory
  No. 12 it will ultimately pursue, Intel and the Court will be forced to waste time and resources—
  including discovery, depositions, and motion practice—on damages theories that VLSI will
  never present. This is precisely why courts require plaintiffs to provide their specifically elected
  theories and specifically identified facts underlying their damages theories during fact discovery,
  rather than waiting until expert discovery. In re Cyclobenzaprine Hydrochloride Extended-
  Release Capsule Patent Litig., No. 09-MD-2118-SLR, 2013 WL 12291705, at *1 (D. Del. Oct.
  22, 2013) (ordering plaintiff to provide during fact discovery “good faith bases for electing their
  theories of recovery” and “underlying data”); Personal Audio, LLC v. Google LLC, No. 17-1751-
  CFC-CJB, 2018 WL 4502002, at *2 (D. Del. Sept. 20, 2018) (requiring plaintiff to provide
  “factual information” relating to damages claim).
         The dispute is analogous to the parties’ prior dispute regarding the number of asserted
  claims. D.I. 136 (requiring VLSI to narrow number of asserted claims). Just as it was not

  2
      VLSI states that it “may” pursue any of the following theories:




                                                      2
Case 1:18-cv-00966-CFC-CJB Document 185 Filed 06/20/19 Page 4 of 19 PageID #: 5544




  feasible to litigate dozens of claims that would never be presented at trial, it does not make sense
  for the parties to litigate dozens of damages theories that VLSI will never actually use.
  Glaxosmithkline LLC v. Teva Pharm., No. 14-878-LPS-CJB, D.I. 101, at 1 (D. Del. Jan. 28,
  2016) (ordering plaintiff to supplement damages interrogatory response with a “meaningful
  articulation of the bases for [plaintiff’s] contention that it is entitled to such damages” and “a
  narrative explanation as to how the information contained in [documents referenced in its
  response] shed light on [the plaintiff’s damages case]”); THX, Ltd. v. Apple, Inc., No. 13-cv-
  01161-HSG (DMR), 2016 WL 2899506, at *7 (N.D. Cal. May 13, 2016) (compelling plaintiff to
  provide during fact discovery “specifics as to [plaintiff’s] basis for damages in th[e] case”).
          Second, VLSI’s refusal to comply with its discovery obligations prejudices Intel by
  impairing Intel’s ability to develop its defenses. Without knowing what damages arguments and
  evidence VLSI will present, Intel has no opportunity to develop the factual evidence to rebut
  those arguments. For example, because VLSI has not identified any facts to justify its assertion
  that the claimed inventions improve the performance of Intel’s products, Intel cannot develop
  evidence during fact discovery to rebut any such facts. See Cyclobenzaprine, 2013 WL
  12291705, at *1 (ordering plaintiff to provide damages discovery because “[f]acts are the subject
  of fact discovery, and parties are required to disclose such facts before the facts are messaged
  and manipulated by their expert witnesses”); Acceleration Bay LLC v. Activision Blizzard, Inc.,
  No. 16-453-RGA, D.I. 155, at 7-8 (D. Del. May 19, 2017) (ordering plaintiff to provide
  “damages theories and all the facts that Plaintiff intends to rely upon to support each of its
  theories”), adopted by No. 16-453-RGA, D.I. 193, at 2 (D. Del. June 23, 2017).
          Third, VLSI’s previous damages demands make it particularly necessary for VLSI to
  provide a damages number now. If VLSI intends to make the same type of multi-billion dollar
  damages demand in this case that it made in N.D. Cal., Intel needs know so that it can develop
  rebuttal evidence during discovery. Indeed, Rule 26 expressly requires this disclosure during
  fact discovery to focus discovery, give the defendant a sense of the potential magnitude of the
  case, and allow the defendant to develop defenses to the plaintiff’s demand. Fed. R. Civ. P.
  26(a)(1)(iii) (party must provide with initial disclosures “a computation of each category of
  damages claimed”); THX, 2016 WL 2899506, at *7-8 (ordering plaintiff to provide damages
  number because plaintiff “was responsible for pre-filing investigation under Rule 11, and must
  have some basis for its claim for damages”); Corning Optical Commc’ns Wireless, Ltd. v. Solid,
  Inc., 306 F.R.D. 276, 279 (N.D. Cal. 2015) (requiring plaintiff to provide during fact discovery
  “[t]he amount of damages Plaintiff seeks under each of its asserted damages theories” because
  the court “needs to know [the demand] as it resolves the parties’ various discovery-related
  disputes”); E.D. Tex. General Order 14-3 (requiring damages estimate within 14 days of initial
  disclosures in Track B cases).3
          Intel requests that VLSI be ordered to provide a full response to Interrogatory No. 12 and
  identify the specific methodologies it will use to calculate damages, a specific identification of
  the facts it will rely on for its damages case, and a damages computation.

  3
    In correspondence, VLSI cited Cyclobenzaprine and Personal Audio to argue that it is not
  required to disclose any damages computation until expert discovery. But those cases stated that
  plaintiffs are not required to provide a “final” damages number during fact discovery.
  Cyclobenzaprine, 2013 WL 12291705, at *1; Personal Audio, 2018 WL 4502002, at *1. Here,
  Intel seeks VLSI’s present damages computation based on currently known information.


                                                   3
Case 1:18-cv-00966-CFC-CJB Document 185 Filed 06/20/19 Page 5 of 19 PageID #: 5545




                                                          Respectfully,

                                                          /s/ Jeremy A. Tigan
                                                          Jeremy A. Tigan (#5239)


  JAT/bac
  Attachments

  cc:   Clerk of the Court (via hand delivery; w/attachments)
        Counsel of Record (via electronic mail; w/attachments)




                                               4
Case 1:18-cv-00966-CFC-CJB Document 185 Filed 06/20/19 Page 6 of 19 PageID #: 5546




                     EXHIBIT
                        1
Case 1:18-cv-00966-CFC-CJB   Document
          Case 5:17-cv-05671-BLF      185 Filed
                                 Document 172 06/20/19    Page 7Page
                                                Filed 10/24/18   of 191 PageID
                                                                        of 2   #: 5547




    1                              UNITED STATES DISTRICT COURT

    2                             NORTHERN DISTRICT OF CALIFORNIA

    3                                    SAN JOSE DIVISION

    4
        VLSI TECHNOLOGY LLC,                      CASE NO. 5:17-cv-05671-BLF
    5
                     Plaintiff,                   ORDER TO COMPEL VLSI TO
    6                                             SUPPLEMENT ITS DAMAGES
    7                               v.            CONTENTIONS

    8   INTEL CORPORATION,
    9               Defendant.
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
        [PROPOSED] ORDER TO COMPEL VLSI TO                        CASE NO. 5:17-CV-05671-BLF
        SUPPLEMENT ITS DAMAGES CONTENTIONS
Case 1:18-cv-00966-CFC-CJB   Document
          Case 5:17-cv-05671-BLF      185 Filed
                                 Document 172 06/20/19    Page 8Page
                                                Filed 10/24/18   of 192 PageID
                                                                        of 2   #: 5548




    1          Having considered the submissions and arguments of the parties, the Court orders Plaintiff

    2   VLSI Technology LLC to supplement its June 21, 2018 Patent L.R. 3-8 Damages Contentions by

    3   November 28, 2018 to describe with specificity the bases for its damages claim, including:

    4          1.      An identification and explanation of each specific damages theory that VLSI

    5                  intends to pursue.

    6          2.      All facts known to VLSI that support each such damages theory.

    7          3.      All calculations known to VLSI on which VLSI bases each such damages theory.

    8          4.      If VLSI contends that damages should be calculated by multiplying a royalty base

    9                  by a royalty rate, (i) an explanation of VLSI’s alleged royalty base and all facts

   10                  and documents that allegedly support such base; and (ii) an explanation of VLSI’s

   11                  alleged royalty rate and all facts and documents that allegedly support such rate.

   12          5.      If VLSI contends that damages should be determined using patent license or

   13                  transfer agreements, (i) the identity of the specific agreements on which VLSI

   14                  relies; (ii) an explanation of how the payments set forth in the agreements support

   15                  VLSI’s damages claim; and (iii) an explanation of VLSI’s bases for contending

   16                  that the agreements are comparable to a hypothetical license to the asserted

   17                  patents.

   18          6.      If VLSI contends that damages should be determined using some other method:

   19                  (i) a description of the method; (ii) all facts known to VLSI that support such

   20                  method; (iii) all calculations known to VLSI that support such method; (iv) all

   21                  documents that support such method; and (v) an explanation of any other evidence

   22                  or methods known to VLSI for quantifying the value of the asserted patents.

   23   IT IS SO ORDERED.

   24

   25
        Dated: October 24, 2018
   26                                                       The Hon. Nathanael M. Cousins
   27                                                       UNITED STATES MAGISTRATE JUDGE

   28
        ORDER TO COMPEL                                   -1-                   CASE NO. 5:17-CV-05671-BLF
        VLSI TO SUPPLEMENT ITS DAMAGES
        CONTENTIONS
Case 1:18-cv-00966-CFC-CJB Document 185 Filed 06/20/19 Page 9 of 19 PageID #: 5549




                     EXHIBIT 2
                   REDACTED IN
                   ITS ENTIRETY
Case 1:18-cv-00966-CFC-CJB Document 185 Filed 06/20/19 Page 10 of 19 PageID #: 5550




                      EXHIBIT
                         3
      Case 1:18-cv-00966-CFC-CJB Document 185 Filed 06/20/19 Page 11 of 19 PageID #: 5551


                                              I   RELL            & MANELLA                         LLP
                                                        A REGISTERED LIMITED LIABILITY LAW PARTNERSHIP
                                                            INCLUDING PROFESSIONAL CORPORATIONS

840 NEWPORT CENTER DRIVE, SUITE 400                18 0 0 AV E N U E O F T H E S TA R S , S U I T E 9 0 0
                                                                                                                TELEPHONE (310) 277-1010
   NEWPORT BEACH, CA 92660-6324
     TELEPHONE (949) 760-0991                     L O S A N G E L E S , C A L I F O R N I A 9 0 0 6 7 - 4 276    FACSIMILE (310) 203-7199
      FACSIMILE (949) 760-5200                                                                                    WEBSITE:    www.irell.com

                                                                                                                      WRITER'S DIRECT
                                                                                                                   TELEPHONE (310) 203-7028
                                                                                                                   FACSIMILE (310) 556-5227
                                                                                                                     CAbernethy@irell.com

                                                                    May 13, 2019

            VIA E-MAIL

             Arthur W. Coviello
             WilmerHale
             950 Page Mill Road
             Palo Alto, CA 94304
             alexandra.amrhein@wilmerhale.com

                        Re:      VLSI's Responses to Intel's Interrogatories and Requests for Admission,
                                 VLSI Technology LLC v. Intel Corp., No. 18-cv-966 (D. Del.)

            Dear Arthur:

                    I write in response to your letter dated April 10, 2019, concerning VLSI's Objections and
            Responses to Intel's First Set of Interrogatories and Intel's First Set of Requests for Admission.
            This letter also relates to Intel's letter dated February 19, 2019, which responded to my prior letter
            dated February 8, 2019. We have reviewed Intel's letters carefully, and we disagree with Intel's
            assertions that VLSI's objections and responses are deficient in any way, particularly given the
            severe deficiencies in Intel's document production efforts to date. (See, e.g., Abernethy Letter to
            Amrhein re Deficient Scope and Speed of Intel's Document Production Efforts (May 6, 2019);
            Abernethy Letter to Crudo re Deficiencies In Intel's ESI Search Term Proposal (April 20, 2019).)

                    Intel served its First Set of Interrogatories (Nos. 1-14) on December 5, 2018, and VLSI
            provided its objections and responses on January 18, 2019. Since then, VLSI has supplemented its
            objections and responses to Intel's First Set of Interrogatories three times, including on
            February 15, 2019, on March 29, 2019, and on April 26, 2019. In each such instance, VLSI
            responded to Intel's Interrogatories in good faith based on the information then known to VLSI
            from its diligent investigation to date. VLSI will continue to do so as it further supplements its
            responses from time-to-time as this litigation continues to progress. VLSI's investigation remains
            diligent and ongoing. Subject to and without waiving any of its objections, VLSI will continue to
            supplement its responses if and when appropriate or required by the Federal Rules of Civil
            Procedure and consistent with the Court's schedule. Moreover, at an appropriate time after the
            requisite facts have been produced and developed, VLSI's experts will provide disclosures to Intel
            in accordance with Rule 26(a)(2) and the Court's schedule.

                    Nevertheless, for efficiency and to avoid further dispute, VLSI will provide its next
            supplementation of VLSI's responses to at least Intel Interrogatory Nos. 5, 9, 10, 11, 12, and 13 by
            no later than May 24, 2019.




             10673124
 Case 1:18-cv-00966-CFC-CJB Document 185 Filed 06/20/19 Page 12 of 19 PageID #: 5552
IRELL & MANELLA                                LLP
   A REGISTERED LIMITED LIABILITY LAW PARTNERSHIP
       INCLUDING PROFESSIONAL CORPORATIONS




      Arthur W. Coviello
      May 13, 2019
      Page 2

    I.           VLSI's Responses to Intel's Interrogatories

                 A.          Interrogatory Nos. 5, 10, 11 & 12

            Interrogatory No. 12 asks VLSI to "[i]dentify and explain all damages that VLSI claims it
    has suffered or will suffer as a consequence of Intel's actions and all facts that support this
    contention." Moreover, Interrogatory Nos. 5, 10, and 11 seek similar damages-related information.
    For example, Interrogatory No. 5 requests information regarding "the quantum of any performance
    benefit" attributable to Intel's infringement, Interrogatory No. 10 requests information regarding
    "demand from customers" for the infringing features in the Accused Products, and Interrogatory
    No. 11 asks VLSI to "[i]dentify and explain any portion of the portion of the prices, revenues,
    and/or profits from sales of the Accused Products that You allege is attributable to the invention
    claimed in any Asserted Patent." VLSI has responded to each of these Interrogatories in good faith
    based on the information known to VLSI from its diligent investigation to date. VLSI stands by its
    responses and denies that they are in any way deficient for this stage of the litigation.

                 Expert Discovery:

            As VLSI has already explained in both its Interrogatory responses and in my prior
    February 8, 2019 letter, each of Intel's Interrogatory Nos. 5, 10, 11 and 12 improperly "seeks the
    premature disclosure of expert testimony." (VLSI's Third Supp. Obj. & Resp. to Intel's First Set of
    Interrogatories at 21, 44, 45 & 46; see also Abernethy Letter to Amrhein (Feb. 8, 2019) at 8-9.)
    For example, these Interrogatories all seek information relating to Georgia Pacific factors that are
    properly the subject of "the opinion testimony of qualified experts." Whitserve, LLC v. Computer
    Packages, Inc., 694 F.3d 10, 27 n.11 (Fed. Cir. 2012) (citing Georgia-Pacific Corp. v. United
    States Plywood, 318 F. Supp. 1116, 1120 (S.D.N.Y. 1970)). Under the Court's Scheduling Order
    in the present case, VLSI's initial Rule 26(a)(2) disclosures regarding expert testimony are not due
    until December 23, 2019. (Dkt. 40 at 6.)

             Intel's demands are accordingly premature. For example, Intel contends that VLSI must
    immediately disclose "what alleged royalty damages it will claim." (Coviello Letter to Abernethy
    (April 10, 2019) at 4.) Intel further contends that VLSI must immediately provide a damages
    calculation, including "identifying what base or rate it will use, what facts support the base and
    rate it will use, or what number results from its analysis." (Amrhein Letter to Abernethy (Feb. 19,
    2019) at 5.) Intel boldly makes these demands, while ignoring that even the case law Intel cites
    makes clear that such topics are properly the subject of expert testimony and thus are not
    appropriate or required subjects for contention interrogatories. See, e.g., Personal Audio, LLC v.
    Google, LLC, C.A. 18-01751-CFC-CJB, D.I. 243 at *1 (D. Del. Sept. 20, 2018) (declining to order
    contentions on the "total amount of damages sought," the "computation of damages," or a "final
    damages calculation," because such issues are "properly the subject of damages expert reports");
    In re Cyclobenzaprine Hydrochloride Extended-Release Capsule Patent Litig., No. CV 08-889-


      10673124
 Case 1:18-cv-00966-CFC-CJB Document 185 Filed 06/20/19 Page 13 of 19 PageID #: 5553
IRELL & MANELLA                                LLP
   A REGISTERED LIMITED LIABILITY LAW PARTNERSHIP
       INCLUDING PROFESSIONAL CORPORATIONS




      Arthur W. Coviello
      May 13, 2019
      Page 3

    SLR, D.I. 453 at *1 (D. Del. Oct. 22, 2013) ("calculation of damages is properly the subject of
    expert opinion"); Mobile Storage Tech., Inc. v. Fujitsu Ltd., No. C 09-03342 JF (PVT), 2010 WL
    1292545, at *1 (N.D. Cal. Mar. 31, 2010) (declining to order contentions on the "calculation of
    damages [or] an exact determination of the applicable royalty rate").

            VLSI explained the foregoing in its February 8, 2019 letter, and Intel has yet to provide
    any meaningful response. (Abernethy Letter to Amrhein (Feb. 8, 2019) at 7-8.) Opening expert
    reports on damages in this case are not due until December 23, 2019, nearly seven months away,
    and Intel has made no attempt to explain why it believes it is entitled to expert opinion on damages
    issues prior to that date.

                 Intel's Deficient Damages-Related Document Productions:

            Additionally, as VLSI has already explained in both its Interrogatory responses and in my
    prior February 8, 2019 letter, each of Intel's Interrogatory Nos. 5, 10, 11 and 12 seeks "information
    that Intel is obligated to provide but has not yet disclosed" and seeks "information not [yet] in the
    possession, custody, or control of VLSI." (VLSI's Third Supp. Obj. & Resp. to Intel's First Set of
    Interrogatories at 21, 44, 45 & 47; see also Abernethy Letter to Amrhein (Feb. 8, 2019) at 7-8.)
    Intel has again failed to meaningfully respond, and Intel's document production efforts remain
    severely deficient. (See, e.g., Abernethy Letter to Amrhein re Deficient Scope and Speed of Intel's
    Document Production Efforts (May 6, 2019).)

              As explained in my recent May 6, 2019 letter, "it has become clear that Intel has been, and
    is still, working to systematically limit VLSI’s access to discovery by withholding significant
    quantities of responsive documents," and "Intel's deficient production efforts are prejudicing
    VLSI's ability to effectively prosecute its case." (Id. at 1.) By way of example, despite that this
    case has been pending for over ten months, "Intel has somehow managed to produce only
    10,285 documents in response to VLSI's 188 RFPs." (Id.) In stark contrast, "Intel has publicly
    admitted that it produced 606,138 documents, spanning over 16 million pages, in Intel Corp. v.
    Future Link Systems Corp., No. 1:14-cv-00377 (D. Del.)—another Delaware case that, as Intel
    acknowledged, covered many of the same Intel products accused here." (Id.) Intel's severely
    deficient document production efforts extend to discovery relating to both technical issues and
    damages issues alike. (Id. at 9-10 (identifying eight exemplary damages-related RFPs in need of
    immediate resolution, including RFP Nos. 98, 99, 101, 102, 113, 118, 145, and 147).)

           In your April 10 letter, Intel suggests that VLSI has purportedly "received sufficient
    discovery from Intel" on damages issues. (Coviello Letter to Abernethy (Apr. 10, 2019) at 6.)
    Your contention is meritless.

            For example, your assertion that Intel has allegedly produced "1.4 million pages of
    documents" purportedly relating to damages is unfounded. (Id.) A sampling of the documents in
    Intel's production makes clear that many thousands of pages consist of largely irrelevant filler

      10673124
 Case 1:18-cv-00966-CFC-CJB Document 185 Filed 06/20/19 Page 14 of 19 PageID #: 5554
IRELL & MANELLA                                LLP
   A REGISTERED LIMITED LIABILITY LAW PARTNERSHIP
       INCLUDING PROFESSIONAL CORPORATIONS




      Arthur W. Coviello
      May 13, 2019
      Page 4

    documents—e.g., materials apparently copied from Intel's public website, pricing data for ancient
    Intel products not at issue in this case, and even some random pictures of houseplants.

            Further, in your April 10 letter, you cite a few dozen Bates ranges of produced documents
    that you vaguely contend relate to "[f]inancial information regarding sales, profits, costs, and
    pricing information and strategy," "[p]atent licenses and agreements," "[m]arketing materials and
    market research," and "[p]erformance data and competitive advantages." (Coviello Letter to
    Abernethy (Apr. 10, 2019) at 8.) But this meager list is far from sufficient, and at any rate, the
    cited documents do not appear to support Intel's assertions regarding the scope of its production.

             For example, practically all of the Bates ranges cited in your April 10 letter for the
    foregoing damages-related categories are documents that Intel produced in the N.D. California
    litigation, not in the above-captioned Delaware litigation. Those documents were not collected or
    produced in response to the RFPs that VLSI served in the present litigation, and it readily shows.
    Intel's N.D. California production is riddled with documents that relate to Intel products not at
    issue in the Delaware case, and it likewise appears that the production does not adequately cover
    all of the Accused Products that are at issue. Intel's apparent inability to cite practically any
    documents that it has collected and produced in response to VLSI's RFP's served in this case
    clearly exemplifies the severely deficient scope of Intel's damages-related production efforts.

             Moreover, while Intel complains that it served its First Set of Interrogatories (Nos. 1-14)
    "more than four months ago" on December 5, 2018 (Coviello Letter to Abernethy (Apr. 10, 2019)
    at 1), Intel conveniently overlooks that the N.D. California production did not become available
    for review in the above-captioned Delaware litigation until March 12, 2019, when the parties
    finally reached an agreement on cross-use of discovery between the two litigations. See VLSI
    Technology LLC v. Intel Corp., No. 5:17-cv-5671, D.I. 263 (N.D. Cal. Mar. 12, 2019). VLSI's
    review of the N.D. California production in connection with the Delaware case is now underway
    and remains ongoing. Intel's complaints about timing ring hollow, as Intel could have produced
    damages discovery earlier in the Delaware litigation, yet it failed to do so.

             While VLSI's review of Intel's document productions remains ongoing, it appears that
    Intel's productions—across both the Delaware and N.D. California litigations—still lack numerous
    categories of information needed for VLSI to conduct its damages analysis. By way of example
    and without limitation:

                 •     Financial information: Among other things, it appears Intel still has not produced
                       documents that provide aggregate financial data for all sales of all of the Accused
                       Products, such as data concerning all gross and net revenues, gross and net profits,
                       profit margins, market shares, or demand for all of the Accused Products. (VLSI RFP
                       Nos. 98-100.) It also appears Intel has not produced sufficient documents concerning
                       its pricing policies, strategies, or plans for all of the Accused Products. (Id. No. 101.)


      10673124
 Case 1:18-cv-00966-CFC-CJB Document 185 Filed 06/20/19 Page 15 of 19 PageID #: 5555
IRELL & MANELLA                                LLP
   A REGISTERED LIMITED LIABILITY LAW PARTNERSHIP
       INCLUDING PROFESSIONAL CORPORATIONS




      Arthur W. Coviello
      May 13, 2019
      Page 5

                       Moreover, it appears that Intel's productions are still missing detailed cost breakdowns,
                       including manufacturing costs and research and development costs, for all of the
                       Accused Products. (Id. No. 99.)

                 •     Patent licenses and agreements: Among other things, it appears that Intel still has
                       not produced all documents relating to patent licenses and agreements. (VLSI RFP Nos.
                       107-109, 144.) For example, Intel does not appear to have produced all documents and
                       communications relating to the negotiations and circumstances concerning the various
                       agreements that Intel has produced.

                 •     Marketing materials and market research: Among other things, it appears Intel still
                       has not produced all documents relating to Intel's marketing or promotion of all the
                       Accused Products, "including but not limited to internal and external promotional,
                       sales, and marketing materials, internal and external training and presentation
                       materials, and advertising (all media)." (VLSI RFP No. 105.) Indeed, the documents
                       cited in your April 10, 2019 letter appear to mostly be marketing materials relating to
                       technologies not at issue in this case, such as smart TVs, smart cars, Quick Synch video,
                       XHTML app development, and the like. (See, e.g., 89613DOC00000001 (smart TV),
                       89613DOC00054612 (Realsense camera technology), 89613DOC00054652 (IoT),
                       89613DOC00054675 (open source storage).) The few consumer surveys Intel has
                       produced also appear to relate mostly to non-US markets and/or highly specific market
                       segments and use cases with little relevance to the present litigation.

                 •     Performance data and competitive advantages for the Intel products: Among
                       other things, while your April 10, 2019 letter points to a handful of high-level
                       comparisons between Intel products and competing products, it appears Intel still has
                       not produced documents concerning the benefits and advantages of, or Performance
                       Evaluations regarding, the specific Accused Product features that are the subject of
                       VLSI's infringement allegations in this litigation. For example, it appears Intel has not
                       produced sufficient documents relating to the benefits and advantages of, or
                       Performance Evaluations regarding, any of "Distributed Firewalls, IOSF, Integrated
                       Circuit Packaging, or Integrated Circuit Power Management in the Accused Products"
                       (VLSI RFP Nos. 113, 118) or "Non-Operational DRAM Execution (or any of Intel’s
                       ME, vPro, or AMT technologies) or Leakage-Responsive Power Gating (or any of the
                       PCU, Turbo Boost technology, Speed Shift technology, RAPL, or TDP as implemented
                       in the Accused Products)." (VLSI RFP Nos. 145, 147.)

          Please confirm that Intel will promptly cure the foregoing deficiencies in its production
    of damages-related documents, and provide a date certain by when Intel will do so.




      10673124
 Case 1:18-cv-00966-CFC-CJB Document 185 Filed 06/20/19 Page 16 of 19 PageID #: 5556
IRELL & MANELLA                                LLP
   A REGISTERED LIMITED LIABILITY LAW PARTNERSHIP
       INCLUDING PROFESSIONAL CORPORATIONS




      Arthur W. Coviello
      May 13, 2019
      Page 6

            VLSI's investigation remains diligent and ongoing. As noted, for efficiency and to avoid
    further dispute, VLSI will provide its next supplementation of its responses to Intel Interrogatory
    Nos. 5, 10, 11, and 12 by May 24, 2019. VLSI will thereafter continue to supplement its responses
    to these Interrogatories if and when appropriate or required by the Federal Rules of Civil Procedure
    and consistent with the Court's schedule. Moreover, at an appropriate time after the requisite facts
    have been produced and developed, VLSI's experts will compute VLSI's damages and provide that
    computation to Intel in accordance with Rule 26(a)(2) and the Court's schedule.

                 B.          Interrogatory No. 6

            Interrogatory No. 6 requests information regarding the "circumstances of VLSI's
    acquisition of the Asserted Patents." In a first letter dated January 29, 2019, Intel contended that
    "VLSI does not provide any substantive response." (Intel Jan. 29, 2019 Letter at 3.) VLSI disagreed
    (VLSI Feb. 8, 2019 Letter at 5), but nevertheless supplemented its response on March 29, 2019.
    (VLSI 2nd Supp. Obj. & Resp. to Intel's First Set of Interrogatories (Mar. 29, 2019).)

            Despite this, Intel now contends that "VLSI has provided no information regarding the
    negotiations leading to VLSI's acquisition of the Asserted Patents, the reasons that VLSI acquired
    the patents, or how the parties arrived at the price, terms, and other conditions of the agreements
    and amendments pursuant to which VLSI acquired the Asserted Patents." (Coviello Letter to
    Abernethy (April 10, 2019) at 2.) It appears that Intel is trying to rewrite Interrogatory No. 6
    through discovery correspondence. VLSI appropriately responded to this Interrogatory as written,
    subject to VLSI's objections.

            Moreover, VLSI's second supplemental response appropriately relied on Rule 33(d), citing
    roughly 300 documents by Bates number that show "the circumstances of VLSI's acquisition of
    the Asserted Patents" as Interrogatory No. 6 requested. Under Federal Rule 33(d), "[i]f the answer
    to an interrogatory may be determined by examining . . . a party's business records . . . , and if the
    burden of deriving or ascertaining the answer will be substantially the same for either party, the
    responding party may answer by . . . specifying the records that must be reviewed." Fed. R. Civ.
    P. 33(d). Interrogatory No. 6 presented precisely such a scenario, and VLSI responded
    appropriately and thoroughly. Indeed, Interrogatory No. 6 even expressly asked VLSI to identify
    "documents (by Bates number) Relating to the circumstances of VLSI's acquisitions of each
    Asserted Patent." Intel cannot now complain about VLSI having responded in precisely the manner
    that Intel requested. Intel has failed to explain how VLSI's response is in any way deficient. To the
    extent Intel continues to maintain otherwise, please state the basis for Intel's position.

                 C.          Interrogatory Nos. 9 & 13

           Interrogatory No. 9 requests information regarding "each discussion between VLSI and
    any Third Party to acquire rights to any and/or all Asserted Patents," and Interrogatory No. 13 asks
    VLSI to "Identify and Describe all valuations of any of the Asserted Patents, including internal

      10673124
 Case 1:18-cv-00966-CFC-CJB Document 185 Filed 06/20/19 Page 17 of 19 PageID #: 5557
IRELL & MANELLA                                LLP
   A REGISTERED LIMITED LIABILITY LAW PARTNERSHIP
       INCLUDING PROFESSIONAL CORPORATIONS




      Arthur W. Coviello
      May 13, 2019
      Page 7

    and Third-Party valuations." VLSI responded to each pursuant to Rule 33(d). VLSI's response to
    Interrogatory No. 13 also incorporated VLSI's response to Interrogatory No. 12 by reference,
    including the documents cited by Bates number in response thereto.

             As we have stated, VLSI "will, from time to time and when appropriate, supplement its
    interrogatory responses to identify by Bates number all documents referenced pursuant to Rule
    33(d)." (VLSI Feb. 8, 2019 Letter at 1.) Notably, this is the identical position that Intel took first
    for its own Interrogatory responses that invoke Rule 33(d). (Amrhein Letter to Slusarczyk (Jan. 4,
    2019) at 1 ("Intel will, from time to time and when appropriate, supplement its interrogatory
    responses to identify by Bates number all documents referenced pursuant to Rule 33(d).").)
    Intel's recent complaints regarding the timing of VLSI's supplements to Interrogatory Nos. 9 and
    13 thus ring hollow, as Intel has yet to supplement its own, earlier Interrogatory responses to
    identify specific documents by Bates number despite Intel relying solely on Rule 33(d).

             For example, despite VLSI raising the issue months ago (Slusarczyk Letter to Herriot (Dec.
    26, 2018) at 1), Intel has failed to supplement its responses to Interrogatory Nos. 6, 8, and 11,
    despite Intel relying solely on Rule 33(d) for each of them yet without citing any documents by
    Bates number. (Intel First Supp. Obj. & Resp. to VLSI First Set of Interrogatories (Mar. 29, 2019).)
    By way of example, VLSI Interrogatory No. 6 asked Intel to "Identify and Describe in detail all
    Communications you have had with any Person outside of Intel related to this case, VLSI, or the
    Asserted Patents." (VLSI First Set of Interrogatories at No. 6 (Nov. 16, 2018).) The entirety of
    Intel's response to date has been: "Consistent with Federal Rule of Civil Procedure 33(d), Intel will
    produce non-privileged Communications that it had before the Complaint was filed in this case
    with any Person outside of Intel related to VLSI and this case." (Intel First Supp. Obj. & Resp. to
    VLSI First Set of Interrogatories at No. 6 (Mar. 29, 2019).) Over five months after VLSI served
    its First Set of Interrogatories, Intel has provided no responsive information whatsoever for these
    Interrogatories while relying on blanket Rule 33(d) assertions.

            For efficiency and to avoid further dispute, VLSI will supplement its responses to Intel
    Interrogatory Nos. 9 and 13 by May 24, 2019. Please promptly confirm that Intel agrees to do
    the same for its responses to VLSI Interrogatory Nos. 6, 8, and 11.

    II.          VLSI's Responses to Intel's Requests for Admission

                 A.          Request For Admission No. 1

            Intel's Request For Admission ("RFA") No. 1 asked VLSI to "[a]dmit that no Person or
    Entity that makes or sells microprocessors has ever entered into a license to make, use, sell, offer
    for sale, or import products that practice the Asserted Patents." Subject to its objections, VLSI
    responded: "Having conducted a reasonable inquiry, the information VLSI knows or can readily
    obtain is insufficient to enable it to admit or deny this request, and on that basis VLSI denies it."


      10673124
 Case 1:18-cv-00966-CFC-CJB Document 185 Filed 06/20/19 Page 18 of 19 PageID #: 5558
IRELL & MANELLA                                LLP
   A REGISTERED LIMITED LIABILITY LAW PARTNERSHIP
       INCLUDING PROFESSIONAL CORPORATIONS




      Arthur W. Coviello
      May 13, 2019
      Page 8

            VLSI stands by the sufficiency and propriety of its response, which adheres to Rule 36.
    See Fed. R. Civ. P. 36(a)(4) ("The answering party may assert lack of knowledge or information
    as a reason for failing to admit or deny only if the party states that it has made reasonable inquiry
    and that the information it knows or can readily obtain is insufficient to enable it to admit or
    deny."). Intel says that this is purportedly "improper and unreasonable" (Coviello Letter to
    Abernethy (Apr. 10, 2019) at 5), yet fails to explain how VLSI's response deviates from the Federal
    Rules in any way.

            For example, Intel argues that, "if VLSI has conducted a diligent investigation . . . and has
    not identified any evidence that the Asserted Patents has ever been licensed, it must admit this
    request." (Id. at 5.) We do not understand the basis for your contention. RFA No. 1 asks for VLSI
    to admit to a negative assertion—i.e., the alleged non-existence of any licenses—even though a
    license may have possibly been entered into by third parties unknown to VLSI and without having
    been uncovered by VLSI's diligent investigation to date.

          Intel also poses new questions in your April 10, 2019 letter, stating: "Did VLSI determine
    whether the Asserted Patents had been licensed to any other entity before it purchased them? Has
    VLSI licensed the Asserted Patents to any other entity since it purchased them?" (Id. at 5.)
    But RFA No. 1 is a Request for Admission, not an Interrogatory.

           VLSI has appropriately responded to RFA No. 1 as required by Federal Rule 36, and Intel
    has provided no cognizable explanation for why VLSI's response is allegedly deficient in any way.
    To the extent Intel continues to maintain otherwise, please state the basis for Intel's position.

                 B.          Request For Admission No. 2

           Intel's RFA No. 2 asked VLSI to "[a]dmit that the Named Inventors of the Asserted Patents
    have never received any prize or industry recognition for the alleged inventions claimed in the
    Asserted Patents." Subject to its objections, VLSI responded: "Denied."

            VLSI stands by the sufficiency and propriety of its response. As VLSI explained in its
    April 9, 2019 letter, this response is consistent with VLSI's investigation and, among other things,
    VLSI's response to Interrogatory No. 14, which states in part that "[e]ach of the patents asserted in
    this case was issued by the United States Patent and Trademark Office after substantial
    examination of their merits." (VLSI April 9, 2019 Letter at 2.) Intel apparently takes issue with
    this, contending that "the patents themselves cannot be a prize or recognition for the patents."
    (Intel April 10, 2019 Letter at 5.) But Intel is again misreading its own request, as RFA No. 2 asks
    about "any prize or industry recognition for the alleged inventions claimed in the Asserted
    Patents." (RFA No. 2 (emphasis added).) VLSI appropriately responded to the request as written.

            Additionally, Intel also ignores that RFA No. 2 is again asking VLSI to admit to a negative
    assertion—i.e., the alleged non-existence of any prize or industry recognition—even though many

      10673124
 Case 1:18-cv-00966-CFC-CJB Document 185 Filed 06/20/19 Page 19 of 19 PageID #: 5559
IRELL & MANELLA                                LLP
   A REGISTERED LIMITED LIABILITY LAW PARTNERSHIP
       INCLUDING PROFESSIONAL CORPORATIONS




      Arthur W. Coviello
      May 13, 2019
      Page 9

    of the Named Inventors are third parties who may have received prizes or industry recognition
    unknown to VLSI and without having been uncovered by VLSI's diligent investigation to date.

           VLSI has appropriately responded to RFA No. 2 as required by Federal Rule 36, and Intel
    has provided no cognizable explanation for why VLSI's response is allegedly deficient in any way.
    To the extent Intel continues to maintain otherwise, please state the basis for Intel's position.



                                                     Sincerely,



                                                     Christopher T. Abernethy




      10673124
